Case 1:20-cv-10701-DPW Document 65-13 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

Defendants.

)
MICHAEL MCCARTHY, et. al. ) CIVIL ACTION NO.
) 1:20-cv-10701-DPW
Plaintiffs, )
)
-against- ) DECLARATION OF MARK
) BOUCHARD IN SUPPORT OF
CHARLES D. BAKER, et. al., ) PLAINTIFF’S REPLY
)
)
)

 

I, Mark Bouchard, hereby declare and state the following:

1.

I am the owner of Shooting Supply LLC, a state and federally licensed firearms dealer located
at 848 State Road in Westport, Bristol County, Massachusetts. My shop has approximately
1,000 sq. ft. of retail space.

I am an approved dealer of Remington law enforcement ammunition and I am a certified Smith
& Wesson law enforcement dealer.

I am aware that some law enforcement agencies in Massachusetts do not supply their officers
with firearms. Instead, these departments require their officers to purchase their own duty
weapons.

On several occasions I have sold duty firearms to law enforcement officers from the Somerset
Police Department Auxiliary and the Bristol County Sheriff’s Office. These officers have’
provided me with letters from their departments indicating the specific make and model of the
weapon that the officer was required to purchase and carry on duty.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 3Oth day of April, 2020.

Mak Bercbergh

Mark Bouchard
